 In the Matter of NATIONAL COLOR PRINTING COMPANY, INC., EMPLOYERandWALTER M. ERNST, ET AL., PETITIONERSandAMALGAMATEDLITHOGRAPHERS Or AMERICA, LOCAL No. 18, UNIONCase No. 5-RD-7.-Decided July 8,1948DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, a hearing was heldbefore a hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-man panelconsisting of the undersigned Board Members.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioners assert that the Union is no longer the bargainingrepresentative of the employees of the Employer as defined in Section9 (a) of the Act.The Union, a labor organization affiliated with the Congress ofIndustrial Organizations, was designated as bargaining representativeof the employees in the unit described below in a consent election heldunder the supervision of the Regional Director for the Fifth Regionon April 10, 1946.3.A question of representation exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-1We disagree with the Union s contention that it was entitled to examine and challengethe Petitioner's showing of interestwe have heretofore held, in decertification cases asin certification cases, the requirement of a showing of representative interest is only anadministrative device adopted to enable the Board to determine whether or not furtherproceedings are warranted,and is not subject to objection at the hearingMatter of BurryBiscuit Corporation,76 NL R B. 640.*Houston, Reynolds,and Gray.78 N. L.R. B., No.24.147 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDing of Section 9 (b) of the Act: All employees in the Employer'sLithograph Department, including artists, hand transferers, step andrepeat plate makers, vacuum frame operators, touchers, offset press-men, feeder operators, helpers, floor hands, and hthophotographers,but excluding office and clerical employees, all guards and watchmen,and all supervisors.5.Since on or about November 11, 1947, an economic strike called bythe Union has been in progress, although the plant has continued tooperate.The Employer states that it has secured permanent replace-ments for some of the employees on strike, and would be able to useonly two of the employees still on strike.The Union, on the otherhand, charges that the Employer has been employing strikebreakersrather than permanent replacements, and that the present petition issponsored by strikebreakers.In accordance with previous holdings, we shall direct an immediateelection, permitting all employees to participate who were employedduring the pay-roll period immediately preceding the date of thisDirection.All persons hired since November 11, 1947, the date of thestrike, and all strikers shall be presumptively eligible to vote, subjectto challenge.The challenged ballots shall not be counted unless theyaffect the result of the election, in which case the question as to whichof these ballots shall be opened and counted will await a further investi-gation concerning the employment status of the affected individuals.2DIRECTION OF ELECTION 3As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, among theemployees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees on strike,2Matter of Pipe Machinery Company,76 N. L R. B 247 ;Matter of Colonial HardwoodFlooring Co., Inc.,76 N L R B 10393The fact that the Union has not complied with the filing requirements of Section 9 (f),(g), and (h) of the Act does not preclude the Board from directing an election herein.Accordingly,we shall place the Union's name on the ballot in the election directed herein.The Union will be certified if it wins the election,provided-at that time it is in compliancewith Section 9 (t) and(h) of the Act In the absence of such compliance,the,Eoard_;wll1ceitify only the arithmetical resultsMatter of BarryBiscuitCorpoiation,supra. NATIONALCOLOR PRINTINGCOMPANY149but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, and also excluding employees on strike who are notentitled to reinstatement, to determine whether or not they desire tobe represented, for purposes of collective bargaining, by AmalgamatedLithographers of America, Local No. 18.798767-48-vol 78-11